    Case 3:20-cr-00707-MAS Document 1 Filed 08/19/20 Page 1 of 5 PageID: 1



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

 UNITED STATES OF AMERICA

        v.                                              CASE NO. 20-707 (MAS)

 THE BANK OF NOVA SCOTIA,

                Defendant.

                                        INFORMATION

The UNITED STATES OF AMERICA charges that:

                                           COUNT ONE
                                           (Wire Fraud)

       1.      From approximately January 2008 until July 2016 (“Relevant Period”), in the

District of New Jersey, and elsewhere, the defendant,

                                THE BANK OF NOVA SCOTIA,

did knowingly and with the intent to defraud, having devised and intending to devise a scheme and

artifice to defraud, and to obtain money and property by means of materially false and fraudulent

pretenses, representations, and promises, transmitted and caused to be transmitted certain writings,

signs, signals, pictures, and sounds by means of wire communication in interstate and foreign

commerce for the purpose of executing the scheme and artifice to defraud.

       2.      During the Relevant Period, four traders employed by THE BANK OF NOVA

SCOTIA engaged in fraudulent and manipulative trading practices in connection with the purchase

and sale of gold, silver, platinum, and palladium (collectively, “precious metals”) futures contracts

on and subject to the rules of a registered entity, namely the New York Mercantile Exchange, Inc.

(“NYMEX”) and Commodity Exchange, Inc. (“COMEX”), which were exchanges operated by

the CME Group, Inc. (“CME Group”). The four precious metals traders were (a) Corey Flaum,

                                                -1-
    Case 3:20-cr-00707-MAS Document 1 Filed 08/19/20 Page 2 of 5 PageID: 2



who was based in New York; (b) Trader 2, who was also based in New York; (c) Trader 3, who

was based in London; and (d) Trader 4, who was based in New York until 2012, and thereafter

was based in Hong Kong (collectively, “Subject Traders”).

       3.      On thousands of occasions, the Subject Traders knowingly and intentionally

attempted to manipulate the prices of precious metals futures contracts, and attempted to profit by

deceiving other market participants through false and fraudulent pretenses and representations

concerning the existence of genuine supply and demand for precious metals futures contracts.

       4.      More specifically, the Subject Traders placed thousands of orders to buy and sell

precious metals futures contracts with the intent to cancel those orders before execution

(“Manipulative Orders”). These Manipulative Orders were intended to artificially move the prices

of precious metals futures contracts and correlated securities in a direction that was favorable to

the Subject Traders and THE BANK OF NOVA SCOTIA, and to inject false and misleading

information into the precious metals futures markets in order to deceive other market participants

into believing something untrue, namely that the visible order book accurately reflected market-

based forces of supply and demand. This false and misleading information was intended to, and at

times did, trick other market participants into reacting to the apparent change and imbalance in

supply and demand by buying and selling precious metals futures contracts at quantities, prices,

and times that they otherwise likely would not have traded.

       5.      For purposes of executing the scheme to defraud, on or about December 31, 2015,

at approximately 11:39:10.679 a.m. (Central Standard Time), Flaum placed an order to sell five

gold futures contracts at the price of $1,060.40. Approximately 82.987 seconds later, during which

time Flaum was unable to execute his sell order, Flaum placed a Manipulative Order to buy 245

gold futures contracts at the price of $1,059.90 with the intent to create the illusion of demand,

                                               -2-
    Case 3:20-cr-00707-MAS Document 1 Filed 08/19/20 Page 3 of 5 PageID: 3



deceive other market participants, and artificially move the market price higher. One millisecond

after Flaum placed the Manipulative Order to buy, the market price did in fact move higher, and

Flaum’s order to sell five gold futures contracts was executed in its entirety. Approximately 1.123

seconds later, Flaum canceled his Manipulative Order in its entirety.

       6.      The Manipulative Orders placed by the Subject Traders were transmitted

electronically via international and interstate wire communications to computer servers operated

by the CME Group in and around Chicago and Aurora, Illinois.

       7.      In placing Manipulative Orders, the Subject Traders were acting, at least in part, to

benefit THE BANK OF NOVA SCOTIA and within the scope of their employment as employees

of THE BANK OF NOVA SCOTIA.

       8.      In total, during the Relevant Period, the Subject Traders’ fraudulent and

manipulative trading activity directly and proximately caused at least $6,622,190 in actual losses

to other participants in the markets for precious metals futures contracts, and significant harm to

the integrity of core United States commodities markets, as well as harm to participants in

correlated markets, including securities such as precious metals-based exchange-traded funds.

       All in violation of Title 18, United States Code, Section 1343.




                                                -3-
Case 3:20-cr-00707-MAS Document 1 Filed 08/19/20 Page 4 of 5 PageID: 4
Case 3:20-cr-00707-MAS Document 1 Filed 08/19/20 Page 5 of 5 PageID: 5
                    CASE NUMBER: 20-707 (MAS)
               ═════════════════════════════════
                   United States District Court
                     District of New Jersey
               ═════════════════════════════════
               UNITED STATES OF AMERICA

                                  v.

                THE BANK OF NOVA SCOTIA
               ═════════════════════════════════
                      INFORMATION FOR
                           18 U.S.C. § 1343
                          7 U.S.C. § 13(a)(2)
               ═════════════════════════════════
                      CRAIG CARPENITO
                   UNITED STATES ATTORNEY
                FOR THE DISTRICT OF NEW JERSEY

                      ROBERT A. ZINK
                    CHIEF, FRAUD SECTION
                     CRIMINAL DIVISION
            UNITED STATES DEPARTMENT OF JUSTICE
               ═════════════════════════════════
           AVI PERRY, ASSISTANT CHIEF, FRAUD SECTION
      MATTHEW F. SULLIVAN, TRIAL ATTORNEY, FRAUD SECTION
       ALEXANDER KRAMER, TRIAL ATTORNEY, FRAUD SECTION
     CATHERINE R. MURPHY, ASSISTANT UNITED STATES ATTORNEY
                           (973) 645-2700
               ═════════════════════════════════
